Case 1:19-cv-09674-JMF Document 46 Filed 06/04/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
DINO ANTOLIN
Plaintiff, .

19-CV-9674 (JMF)
-V- :

. ORDER

HAROLD THURMAN et al.,
Defendants. :
x

JESSE M. FURMAN, United States District Judge:

During the conference held by telephone on May 13, 2020, the Court urged the parties to
enter into a stipulation taking any issue relating to Defendants’ financial ability to remediate off
the table so as to streamline discovery. For reasons that are not clear, Plaintiff's counsel refuses
to enter into a proposed stipulation. See ECF No. 45. Although Plaintiffs counsel is technically
correct that he has no “obligation” to enter into a stipulation, see id., Rule 26(b)(1) of the Federal
Rules of Civil Procedure provides that discovery must be “relevant to a party’s claim or defense
and proportional to the needs of the case.” In light of Defendants’ letter, see ECF No. 44, which
the Court construes to be a waiver of any and all defenses relating to a financial inability to
remediate, Defendants need not respond to any of Plaintiff's discovery requests regarding
financial information unless and until the Court orders otherwise. If Plaintiff believes that,
notwithstanding Defendants’ letter, there is a basis to require Defendants to disclose the
requested financial information, he must file a letter-motion to that effect, explaining why such
discovery would be relevant and proportional to the needs of the case.

The Clerk of Court is directed to terminate ECF No. 44.
SO ORDERED. CO -
Dated: June 4, 2020
New York, New York woe MEMVRMAN
hin States District Judge
